Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Application filed March 2, 2020.

3.	Claims 1-20 have been examined and are pending with this action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland et al. (US 2003/0078065) in view of Official Notice.
As per claim 1, Hoagland teaches a computer-implemented method comprising: 
determining a respective moving average streaming rate for each of a plurality of incoming data streams to a cluster-computing framework (see Hoagland, Abstract: “Meanwhile, the mobile unit continually computes a moving average of the data transfer rates. The mobile unit also ascertains a supportable data rate for receiving data. The supportable data rate can be selected from a finite set of HDR data transfer rates. In order to maintain the moving average of the data transfer rate within a specified range, the mobile unit transmits maximum data rate requests or null data requests to the base station. The maximum data rates requested by the mobile unit are equal to or lower than the supportable data rate”); 
determining a respective ingestion frequency for each of the plurality of incoming data streams (see Hoagland, Abstract: “The mobile unit also ascertains a supportable data rate for receiving data. The supportable data rate can be selected from a finite set of HDR data transfer rates”; and [0041]: “As with the technique of FIG. 3A a moving average data rate can be computed to monitor the technique and help decide the frequency of sending maximum data requests”); and 
ingesting each of the plurality of incoming data streams to the cluster-computing framework at the respective ingestion frequency (see Hoagland, [0030]: “According to the IS-856 technical standard for the HDR modem air interface, air interface module 220 can send a data rate request in each time slot for either the null data rate, i.e. no data will be transmitted, or the maximum data rate that the instantaneous signal quality of the communication channel can support, also referred to as "supportable data rate". According to one embodiment, CPU 226 and air interface module 220 are configured to intersperse null data requests, i.e. a data rate request for a null data rate, with maximum data requests, i.e. a data rate request for the maximum data rate that the instantaneous signal quality of the communication channel can support”; and [0041]: “Thus, in the example shown in FIG. 3B, the example's specified value for the average data rate is met by sending maximum data requests on every second time slot”).
Hoagland does not explicitly teach that the respective ingestion frequency is determined by dividing a platform-preferred ingestion rate of the cluster-computing framework by a respective moving average streaming rate of each of the plurality of incoming data streams, however, in its broadest interpretation, determining how often to transmit data (i.e., respective ingestion frequency) at particular supported, preferred, accepted, or recommended output rate (platform-preferred ingestion rate), when minimizing the number of transmission, is well-known, routine, and conventional to be determined mathematically by comparing (dividing, ratio) the input rate (moving average streaming rate) to the output rate (platform-preferred ingestion rate).  Therefore, the examiner takes Official Notice pertaining to this mathematical limitation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hoagland in view of Official Notice so that the respective ingestion frequency is determined by dividing a platform-preferred ingestion rate of the cluster-computing framework by a respective moving average streaming rate of each of the plurality of incoming data streams.  One would be motivated to do so because Hoagland teaches “a moving average data rate can be computed to monitor the technique and help decide the frequency of sending maximum data requests” (Hoagland, [0041]), wherein the “The maximum data rates requested by the mobile unit are equal to or lower than the supportable data rate” (Hoagland, Abstract).
As per claim 9, which depends on claim 1, Hoagland further teaches wherein the method is performed according to software that is downloaded to the cluster-computing framework from a remote data processing system (Hoagland, [0058]: “For example, air interface module 220 can communicate with a base station for purposes of downloading data from the Internet to be fed to PC 204 for use by a computer user”).
As per claim 11, Hoagland teaches a system comprising: 
one or more processors (see Hoagland, [0057]: “A processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration”); and 
one or more computer-readable storage media storing program instructions which, when executed by the one or more processors, are configured to cause the one or more processors to perform a method (see Hoagland, [0058]: “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium”) comprising: 
determining a respective moving average streaming rate for each of a plurality of incoming data streams to a cluster-computing framework; 
determining a respective ingestion frequency for each of the plurality of incoming data streams by dividing a platform-preferred ingestion rate of the cluster-computing framework by a respective moving average streaming rate of each of the plurality of incoming data streams; and 
ingesting each of the plurality of incoming data streams to the cluster-computing framework at the respective ingestion frequency (see claim 1 rejection above).
As per claim 16, Hoagland teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method (see Hoagland, [0058]: “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium”) comprising: 
determining a respective moving average streaming rate for each of a plurality of incoming data streams to a cluster-computing framework; 
determining a respective ingestion frequency for each of the plurality of incoming data streams by dividing a platform-preferred ingestion rate of the cluster-computing framework by a respective moving average streaming rate of each of the plurality of incoming data streams; and 
ingesting each of the plurality of incoming data streams to the cluster-computing framework at the respective ingestion frequency (see claim 1 rejection above).

5.	Claims 2-5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland et al. (US 2003/0078065) and Official Notice, and still further in view of Avalani et al. (US 2020/0050694).
As per claim 2, which depends on claim 1, Hoagland does not explicitly teach wherein the cluster-computing framework is configured to transform the plurality of incoming data streams into a first format.
Avalani teaches transforming a plurality of incoming data streams into a first format (see Avalani, [0047]: “Query processing 422 may, in some embodiments, transform results of operations into a different data format or schema according to a specified output data format in the remote data processing request”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hoagland and Official Notice in view of Avalani so that the cluster-computing framework is configured to transform the plurality of incoming data streams into a first format.  One would be motivated to do so because format conversion is well-known, routine, and conventional when relaying communications.
As per claims 3, 12, and 17, which respectively depend on claims 1, 11, and 16, Hoagland does not explicitly teach further comprising: outputting, in response to ingesting each of the plurality of incoming data streams, transformed data corresponding to the plurality of incoming data streams, wherein the transformed data is in a first format.
Avalani teaches outputting, in response to ingesting each of the plurality of incoming data streams, transformed data corresponding to the plurality of incoming data streams, wherein the transformed data is in a first format (see Avalani, [0047]: “transform… according to a specified output data format in the remote data processing request”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hoagland and Official Notice in view of Avalani by implementing outputting, in response to ingesting each of the plurality of incoming data streams, transformed data corresponding to the plurality of incoming data streams, wherein the transformed data is in a first format.  One would be motivated to do so because format conversion is well-known, routine, and conventional when relaying communications.
As per claim 4, which depends on claim 3, Hoagland does not explicitly teach further comprising: performing machine learning on the transformed data; and outputting a result based on performing the machine learning on the transformed data.
Avalani teaches performing machine learning on the transformed data; and outputting a result based on performing the machine learning on the transformed data (see Avalani, [0022]: “Size-based burst performance management 112 may determine a size (e.g., an estimated or actual size) of a received query 140 according to various techniques (e.g., rules-based or machine learning based classifications, historical data, query features, etc.) to determine a size for query 140”; and [0027]: “Data processing services 210 may be various types of data processing services that perform general or specialized data processing functions (e.g., anomaly detection, machine learning, data mining, big data querying, or any other type of data processing operation)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hoagland and Official Notice in view of Avalani by implementing performing machine learning on the transformed data; and outputting a result based on performing the machine learning on the transformed data.  One would be motivated to do so because such implementation enables the system to be performed automatically or dynamically.
As per claim 5, which depends on claim 3, Hoagland does not explicitly teach further comprising: training a machine learning model using the transformed data.
Avalani teaches training a machine learning model using the transformed data (see Avalani, [0063]: “In some embodiments, query size classifier(s) may be trained using machine learning techniques so that when a size classifier 740 is applied to features of the plan, a probability indicative of a size of the database query may be generated”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hoagland and Official Notice in view of Avalani by implementing training a machine learning model using the transformed data.  One would be motivated to do so because such implementation enables the system to be performed automatically or dynamically.

6.	Claims 7, 8, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland et al. (US 2003/0078065) and Official Notice, and still further in view of Chou et al. (US 2006/0126713).
As per claims 7, 14, and 19, which respectively depend on claims 1, 11, and 16, Hoagland does not explicitly teach wherein the respective moving average streaming rate for each of the plurality of incoming data streams comprises a weighted moving average.
Chou teaches wherein the respective moving average streaming rate for each of the plurality of incoming data streams comprises a weighted moving average (see Chou, Abstract: “A system and process for performing an exponentially weighted moving average on streaming data to establish a moving average bit rate of data units is presented”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hoagland and Official Notice in view of Chou so that the respective moving average streaming rate for each of the plurality of incoming data streams comprises a weighted moving average.  One would be motivated to do so because Chou teaches the benefits with respect to exponential weighted moving average (Chou, [0099]).
As per claims 8, 15, and 20, which respectively depend on claims 1, 11, and 16, Hoagland does not explicitly teach wherein the respective moving average streaming rate for each of the plurality of incoming data streams comprises an exponentially weighted moving average.
Chou teaches wherein the respective moving average streaming rate for each of the plurality of incoming data streams comprises an exponentially weighted moving average (see Chou, Abstract: “A system and process for performing an exponentially weighted moving average on streaming data to establish a moving average bit rate of data units is presented”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hoagland and Official Notice in view of Chou so that the respective moving average streaming rate for each of the plurality of incoming data streams comprises an exponentially weighted moving average.  One would be motivated to do so because Chou teaches the benefits with respect to exponential weighted moving average (Chou, [0099]). 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoagland et al. (US 2003/0078065) and Official Notice, and still further in view of Kusterer (US 2011/0270721).
As per claim 10, which depends on claim 9, Hoagland does not explicitly teach wherein the method further comprises: metering a usage of the software; and generating an invoice based on metering the usage.
Kusterer teaches metering a usage of the software (see Kusterer, [0082]: “a utility may procure development of a first cloud-based app for customers or meter readers to upload their usage data to the utility company through a linked RESTful networked service from a device connected to a communications network, such as the Internet”); and generating an invoice based on metering the usage (see Kusterer, [0066]: “instead of sending usage data 508 to these systems, the usage system 310 may generate invoices from the recorded usage information and send the invoices to the other systems 130, 210, 220, and/or 230. The usage system 310 may also generate and send invoices to identified people 120 using apps associated with particular services based on the person's 120 usage of the app and/or service in accordance with terms of a usage agreement”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hoagland and Official Notice in view of Kusterer by implementing metering a usage of the software; and generating an invoice based on metering the usage.  One would be motivated to do so because such implementation enables monetary compensation for the services. 


Allowable Subject Matter
8.	Claims 6, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein the platform-preferred ingestion rate of the cluster-computing framework is based on a number of worker nodes associated with the cluster-computing framework, a number of processing cores associated with the cluster-computing framework, and an amount of read-access memory (RAM) associated with the cluster-computing framework” as recited in dependent claims 6, 13, and 18.


Conclusion
9.	For the reasons above, claims 1-5, 7-12, 14-17, 19, and 20 have been rejected, claims 6, 13, and 18 have been objected to, and claims 1-20 remain pending.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2443



/Michael Won/
Primary Examiner, Art Unit 2443
April 27, 2022